Citation Nr: 0209562	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  97-33 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for a peptic ulcer disease 
with gastric resection, dumping syndrome, and hypoglycemia, 
currently rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant and his wife


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1971 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, which denied a rating in 
excess of 40 percent for peptic ulcer disease with gastric 
resection, dumping syndrome, and hypoglycemia.  In October 
1997, the veteran and his wife testified at a hearing at the 
RO.  In January 1998, the veteran participated in a video 
conference hearing with a member of the Board.  

In August 1999, the Board remanded this claim to the RO for 
additional development, including a special VA 
gastrointestinal examination.  That examination was conducted 
in December 1999 and the RO returned the case to the Board.  

In a June 2002 letter to the veteran, the Board notified the 
veteran that the Board member who conducted the January 1998 
video conference hearing was no longer employed by the Board, 
and requested clarification from the veteran as to whether he 
wanted another Board hearing.  The letter also informed the 
veteran that, if he did not respond within 30 days from the 
date of the letter, the Board would assume he did not want an 
additional hearing, and would proceed accordingly.  As the 
veteran did not respond within 30 days, the Board is 
proceeding with this decision.  


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the increased 
rating claim addressed in this decision, obtained all 
relevant evidence designated by the veteran, and provided him 
VA medical examinations in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  The veteran's service-connected gastrointestinal 
disability is manifested by peptic ulcer disease, status post 
gastric resection, with intermittent abdominal pain and 
nausea, mild hypoglycemia symptoms including sweating, and 
mild diarrhea; the disability is productive of not more than 
moderate postgastrectomy syndrome with symptoms of mild 
circulatory symptoms after meals with diarrhea; the veteran's 
service-connected gastrointestinal disability is not 
manifested by disability more nearly approximating severe 
postgastrectomy syndrome, including malnutrition or anemia.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for service-connected peptic ulcer disease with gastric 
resection, dumping syndrome, and hypoglycemia have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.114, 
Diagnostic Code 7308 (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 
38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish an 
increased rating for his service-connected peptic ulcer 
disease with gastric resection, dumping syndrome, and 
hypoglycemia.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all records or other 
evidence which might be relevant to the appellant's claim, 
and the appellant has not identified any additional records 
or other evidence which has not been obtained.  The veteran 
was afforded a VA fee basis gastrointestinal examination in 
December 1999 and a VA stomach examination in June 1997.  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

All potentially applicable regulations must be applied, 
including 38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that 
the entire recorded history be reviewed with an emphasis on 
the effects of disability, particularly on limitation of 
ordinary activity and lack of usefulness.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2001).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Tracing the history of the veteran's service-connected peptic 
ulcer disease, the evidence reflects that service connection 
was established for peptic ulcer disease with gastric 
resection effective from June 1985, rated as 10 percent 
disabling under Diagnostic Code 7308.  A January 1996 RO 
rating decision granted a 40 percent rating and included 
dumping syndrome and hypoglycemia as part of the disability.  

In April 1997, the veteran filed a claim for increased 
rating.  The veteran contends that a rating in excess of the 
currently assigned 40 percent rating is warranted because his 
symptoms have increased and he has hypoglycemia and dumping 
syndrome.  In his notice of disagreement, he wrote that he 
had daily bouts with diarrhea, nausea followed by vomiting, 
sweating episodes, pain after every meal, and weight 
fluctuation.  In his substantive appeal in October 1997, he 
wrote that he had diarrhea accompanied by sweating episodes, 
nausea, and weakness.  During the course of the January 1998 
video conference hearing, the veteran testified that during 
the hypoglycemic episodes he experienced cold sweats, 
followed by weakness, disorientation, and episodes of 
blindness that lasted about 15 to 20 minutes, and that he had 
esophageal reflux, nausea, and diarrhea.  Various lay 
statements reflect that the veteran has symptoms after eating 
and was observed to have a hypoglycemic reaction.  

Diagnostic Code 7308 provides that for moderate 
postgastrectomy syndrome with less frequent episodes of 
epigastric disorders, with characteristic mild circulatory 
symptoms after meals, but with diarrhea and weight loss, a 40 
percent rating is warranted.  For severe postgastrectomy 
syndrome associated with nausea, sweating, circulatory 
disturbance after meals, with diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia, a 60 
percent rating is warranted.  38 C.F.R. § 4.114.

After a review of the evidence in this veteran's case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim on appeal for an increased rating in 
excess of the currently assigned rating of 40 percent for 
service-connected peptic ulcer disease with gastric 
resection, dumping syndrome, and hypoglycemia.  The evidence 
shows that the veteran's service-connected gastrointestinal 
disability is manifested by peptic ulcer disease, status post 
gastric resection, with intermittent abdominal pain and 
nausea, mild hypoglycemia symptoms including sweating, and 
mild diarrhea, analogous to not more than moderate 
postgastrectomy syndrome with mild circulatory symptoms after 
meals with diarrhea, as contemplated by a 40 percent rating 
under Diagnostic Code 7308.  The veteran does not have weight 
loss as contemplated by a 40 percent rating under Diagnostic 
Code 7308.  38 C.F.R. § 4.114.  

The June 1997 VA examination report reflects complaints of 
abdominal discomfort and nausea but no vomiting, a weight 
increase, and no frequent diarrhea or abdominal cramping.  A 
June 1997 VA outpatient treatment entry reflects some loss of 
control of small amounts of bowel and bladder episodes that 
may last 10 to 15 minutes.  At the most recent VA fee basis 
examination in December 1999, the veteran reported 
intermittently loose bowel movements and intermittent nausea.  
A diagnosis of severe dumping syndrome was "by history."  A 
review of the history, however, reflects that the veteran had 
a brief diarrhea or dumping-type syndrome following the 
gastric resection/vagectomy, but this resolved with some 
residual mild hypoglycemia, and with minimal or no functional 
limitations.  

A rating in excess of 40 percent is not warranted as the 
evidence does not demonstrate disability that more nearly 
approximates severe postgastrectomy syndrome as contemplated 
by Diagnostic Code 7308.  The weight of the evidence 
demonstrates that the veteran does not have severe 
postgastrectomy symptoms of malnutrition or anemia.  For 
example, the VA fee basis examination in December 1999 noted 
that the veteran's weight of 200 pounds had not changed, and 
the examiner specifically diagnosed no anemia or 
malnutrition.  The June 1997 VA examination likewise revealed 
no sign of vitamin deficiencies or anemia.  The veteran's 
gastrointestinal disability has manifested in subjective 
reports of some diarrhea; however, absent findings of 
malnutrition and anemia, which the veteran does not have, the 
symptom of diarrhea is encompassed by the 40 percent rating 
criteria under Diagnostic Code 7308.  The veteran has 
complained of or has been found to have some mild 
hypoglycemic symptoms, including sweating, and has reported 
nausea, but such symptoms are not accompanied by any evidence 
of malnutrition or anemia as required for a 60 percent 
disability rating under Diagnostic Code 7308.  38 C.F.R. 
§ 4.114. 
 
The Board notes the veteran's contention that he was 
hospitalized on an emergency basis in August 2001 due to his 
peptic ulcer disease.  The August 2001 private 
hospitalization records, however, show that the principal 
diagnosis for the hospitalization was food poisoning.  With 
regard to the veteran's belief that the "diagnosis of lower 
track [sic] infection was inaccurate," while the veteran is 
competent to report and describe to a medical professional 
any symptoms he experiences at any time, it is the province 
of health care professionals to enter conclusions which 
require medical opinions, including a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
For these reasons, the Board finds that an increased 
schedular rating in excess of 40 percent for service-
connected peptic ulcer disease with gastric resection, 
dumping syndrome, and hypoglycemia is not warranted.  

The veteran further requested that an increased rating be 
assigned for his gastrointestinal disability on an 
extraschedular basis under the provisions of 
38 C.F.R. § 3.321(b)(1).  In exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

The veteran related that he was employed as a grounds worker 
at the Post Office and during 1997 he had used 231 hours of 
sick leave, whereas in 1996 he had used a total of only 48 
hours.  In early 1999 he submitted a record showing he had 
used 138 hours of sick leave in 1998.  In a January 2002 
statement, the veteran contended that he missed overtime 
potential and possible advancement because of being on sick 
leave.  

In this case, there has been no showing that the veteran's 
service-connected peptic ulcer disease with gastric 
resection, dumping syndrome, and hypoglycemia disability has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating such disability for any period during 
the pendency of the claim.  With regard to the veteran's 
claim of marked interference with employment due to his 
service-connected disability, the sick leave records do not 
demonstrate the reason for the veteran's absences from work.  
The medical evidence shows that the veteran also has non-
service-connected allergic sinusitis.  The histories reported 
by the veteran at examinations or for treatment purposes do 
not include any history of time lost from work due to 
gastrointestinal disability.  In his notice of disagreement, 
the veteran wrote about potential dangers of his blacking out 
while performing work duties, but did not indicate that he 
had lost time from work due to his disability.  At the 
October 1997 personal hearing at the RO, the veteran 
testified that he is a groundsworker for the Post Office, and 
that they shifted his duties because of his hypoglycemic 
reactions.  At the January 1998 Board hearing, the veteran 
testified that, when he experienced a hypoglycemic reaction 
at work, he would cease activity, eat a sugar substance, and 
sit down or relax until the episode passed, then he is able 
to continue with his work.  He testified that he had not 
explained the circumstances to his supervisor at work, that 
the supervisor has not brought the disability into question, 
and that the supervisor is usually not present when the 
hypoglycemic episodes occur.  The veteran also testified that 
he took two to three days off at a time "just to build 
myself back up so I could face my tasks."  VA outpatient 
treatment records show that in 1997, during the period the 
veteran claims he lost the most time from work, the symptoms 
were reflux and nausea with bloated feeling, and that the 
bowel and bladder episodes lasted about 10 to 15 minutes.  
The June 1997 VA examination report noted the period of 
dumping syndrome in 1997 was brief, and that, once resolved, 
manifested only in some residual mild hypoglycemia, but with 
minimal or no functional limitations.  The veteran's January 
2002 statement also reflects that the basis for his claim of 
interference with employment was that he was missing overtime 
potential because of being on sick leave.  His contentions 
that, because he has a low sick leave balance and missed 
overtime, his ability to advance was impaired, are irrelevant 
factors as to the question of whether his service-connected 
disability has resulted in marked interference with 
employment.  The veteran's contention that he may have lost 
income because of not being able to advance or " to keep up 
with the hours that it takes to become management" is too 
vague to even identify any actual impairment, and is also 
unsupported by any specific evidence of record other than his 
own speculative assertion.  To the extent that the veteran's 
disability has caused impairment in his ability to perform 
his work, such as having to take breaks during brief 
hypoglycemic episodes, such impairment has been accommodated 
by his work.  Further, such impairment is contemplated by the 
40 percent rating assigned for such symptomatology.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Based on this evidence, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran's service-connected disability of 
peptic ulcer disease with gastric resection, dumping 
syndrome, and hypoglycemia has independently caused marked 
interference with employment. 

As indicated above, the veteran's only period of 
hospitalization, in August 2001, was for food poisoning and 
was not for his service-connected disability.  The regular 
schedular standards are adequate for rating the veteran's 
gastrointestinal disability.  Diagnostic Code 7308 
specifically contemplates ratings based on the veteran's 
subjective or objective symptoms of nausea, sweating, 
circulatory symptoms after meals, diarrhea, hypoglycemic 
symptoms, weight loss, malnutrition, and anemia.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992). 

For these reasons, the Board finds that an increased rating 
in excess of 40 percent for service-connected peptic ulcer 
disease with gastric resection, dumping syndrome, and 
hypoglycemia is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321(b), 4.1-4.14, 4.114, Diagnostic Code 7308; 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  

ORDER

An appeal for an increased rating in excess of 40 percent for 
peptic ulcer disease with gastric resection, dumping 
syndrome, and hypoglycemia is denied. 


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

